Howk, J.
The questions of law, presented for our consideration by the record of this cause, and by appellant’s assignment of errors thereon, and by the arguments of counsel, both for appellee and appellant, are substantially the same as those which have been fully considered and determined by this court, in the case of Hunter v. The Burnsville Turnpike Co., ante, p. 213, decided at the present term, Wobden, J., delivering the opinion. Upon the authority of - that case, and for the reasons there given, the same rulings, upon substantially the same questions, are made in this cause as were made in that cause. And for an identically similar error of law, occurring at the trial, and excepted to at the time by the appellant, in the exclusion of offered evidence, to the error for which the judgment of the court below, in the cause cited, was reversed by this court, and for none other, we hold in this case, that the court below erred, in overruling the appellant’s motion for a new trial.
The judgment of the court below is reversed, and the cause remanded, with instructions to sustain appellant’s motion for a new trial, and for further proceedings.